Exhibit 16.1 April 2, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington DC 20549 Re:Procera Networks, Inc. Commission File No. 001-33691 Commissioners: We have read the statements made by Procera Networks, Inc., which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Procera Networks, Inc. dated March 30, 2012. We agree with the statements concerning PMB Helin Donovan, LLP in such Form 8-K. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, PMB Helin Donovan, LLP San Francisco, CA
